Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Election was made without traverse in the reply filed on 7/12/2021.  Applicant has elected Group II corresponding to claims 1-15. The examiner acknowledges the applicant’s cancellation of claims 16-20. Invention Group I, corresponding to claims 16-20, is withdrawn from further consideration.

Specification
The specification submitted 4/29/2020 has been accepted by the examiner.

Drawings
The drawings submitted on 4/29/2020 have been accepted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/29/2020 has been considered by the examiner.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the applicant recites “a thickness between the first largest planar surface and the second largest planar surface… a permanent die support structure couple to… the thickness” which is indefinite because a thickness is a dimension, not a structure to which a part can be coupled.
For the sake of compact prosecution, the examiner presumes that the applicant is intending to recite “a sidewall extending in a thickness direction between the first largest planar surface and the second largest planar surface… a permanent die support structure couple to… the sidewall”.

Claims 2-9 are rejected for their dependency on the indefiniteness of claim 1.

Claim 10 has the same problem, so claims 10-15 are rejected for the same essential reasons as 1-9.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10 and 12-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sekiguchi (US # 20140138856).

Regarding Claim 10, Sekiguchi teaches a die support structure (Figs. 2 and corresponding text) comprising: 
a material (layer 10) configured to be permanently coupled with a semiconductor die (3) comprising a first largest planar surface (top), a second largest planar surface (bottom) and a sidewall extending in a thickness direction between the first largest planar surface and the second largest planar surface (the dies have these surfaces); 
wherein the material is configured to be coupled to one of the first largest planar surface, the second largest planar surface, the sidewall, or any combination thereof (shown on the top); and 


Regarding Claim 12, Sekiguchi teaches the die support structure of claim 10, wherein the material is a mold compound (see the rejection of claim 5).

Regarding Claim 13, Sekiguchi teaches the die support structure of claim 10, wherein the material is not a polyimide (polyimide is not taught in the reference).

Regarding Claim 14, Sekiguchi teaches the die support structure of claim 10, wherein the material comprises a perimeter comprising a closed shape (see the rejection of claim 7).

Regarding Claim 15, Sekiguchi teaches the die support structure of claim 10, wherein the material is a first portion (1) of material and further comprising a second portion (2) of material configured to be coupled to one of the first largest planar surface, the second largest planar surface, the thickness, or any combination thereof.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi (US # 20140138856) in view of Matsushima (US # 20190319126).

Regarding Claim 1, Sekiguchi teaches a semiconductor device (Figs. 2 and corresponding text) comprising: 
a semiconductor die (7) comprising a first largest planar surface (horizontal surface nearest to support substrate 10), a second largest planar surface (opposite the first) and a sidewall extending (side of wafer 7) between the first largest planar surface and the second largest planar surface; and
a permanent die support structure (10) coupled to one of the first largest planar surface, the second largest planar surface, the thickness, or any combination thereof (shown on the first); 

wherein the warpage is significantly suppressed or prevented ([0015, 40]).

Although Sekiguchi discloses much of the claimed invention, it does not explicitly teach the device wherein a warpage of the semiconductor die is less than 200 microns.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Matsushima teaches a structure that minimizes warpage and would provide a person having ordinary skill in the art an idea about how much warpage is acceptable: 20 microns (see Figs. 4B and 7 and corresponding text teach an acceptable warpage delta = 20 microns).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the precise warpage, taught in Sekiguchi, as suggested by Matsushima. Specifically, the modification suggested by Matsushima would be to employ a device wherein a warpage of the semiconductor die is less than 200 microns. The rationale for this modification is that minimal warpage provides smaller packages with fewer stacking problems. This would have been apparent to a person having ordinary skill in the art in reading both references because the existence and benefits of non-warped dies are well known in the art (see MPEP 2144.01). 

	

Regarding Claim 2, Matsushima, as applied to modify Sekiguchi in the rejection of claim 1, suggests the device wherein the warpage of the semiconductor die is less than 25 microns (see above).

Regarding Claim 3, Sekiguchi teaches the device of claim 1, wherein a perimeter of the semiconductor die is rectangular and a size of the semiconductor die is at least 6 mm by 6 mm ([0123]).

Regarding Claim 4, Sekiguchi teaches the device of claim 1, wherein a perimeter of the semiconductor die is rectangular and a size of the semiconductor die is 211 mm by 211 mm or smaller (see the rejection of claim 3).

Regarding Claim 5, Sekiguchi teaches the device of claim 1, wherein the permanent die support structure comprises a mold compound ([0098]).

Regarding Claim 6, Sekiguchi teaches the device of claim 1, wherein a perimeter of the semiconductor die comprises a closed shape (closed rectangle).

Regarding Claim 7, Sekiguchi teaches the device of claim 1, wherein the permanent die support structure comprises a perimeter comprising a closed shape (closed rectangle).

Regarding Claim 8, Sekiguchi teaches the device of claim 1, further comprising a second permanent die support structure (in Fig. 2A, the layer 5 is a second support) coupled to 

Regarding Claim 9, Sekiguchi teaches the device of claim 1, wherein the permanent die support structure comprises two or more layers (layers 1, 2, 5).

Regarding Claim 11, Sekiguchi teaches the die support structure of claim 10, wherein the warpage is significantly suppressed or prevented ([0015, 40]).

Although Sekiguchi discloses much of the claimed invention, it does not explicitly teach the device wherein a warpage of the semiconductor die is less than 200 microns.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Matsushima teaches a structure that minimizes warpage and would provide a person having ordinary skill in the art an idea about how much warpage is acceptable: 20 microns (see Figs. 4B and 7 and corresponding text teach an acceptable warpage delta = 20 microns).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the precise warpage, taught in Sekiguchi, as suggested by Matsushima. Specifically, the modification suggested by Matsushima 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899